      Case 5:21-cv-00102-H Document 1 Filed 05/03/21                 Page 1 of 6 PageID 1



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  LUBBOCK DIVISION

WEST GAINES SEED, INC.,                            §
    Plaintiff,                                     §
                                                   §
v.                                                 §   CIVIL ACTION NO. _____________
                                                   §
NATIONWIDE AGRIBUSINESS                            §
INSURANCE COMPANY,                                 §
     Defendant.                                    §

                                    ORIGINAL COMPLAINT

TO THE HONORABLE JUDGE:

        Plaintiff, West Gaines Seed, Inc., files this Original Complaint and would show:

                                             PARTIES

        1.      Plaintiff, West Gaines Seed, Inc. is a Texas Corporation with its principal place of

business in Lubbock, Texas. The property that is the subject of this lawsuit is located in Seminole,

Gaines County, Texas.

        2.      Defendant, Nationwide Agribusiness Insurance Company (“Nationwide”), is an

Iowa Corporation doing business in Texas, with its principal place of business located at 1100

Locust Street, Des Moines, IA 50391. It can be served with process through its agent for service

of process, Corporation Service Company, 211 E. 7th St, Suite 620, Austin, TX 78701-3218.

                                 JURISDICTION AND VENUE

        3.      This is a civil action over which this Court has original jurisdiction under 28 U.S.C.

§ 1332(a)(1). Nationwide is a citizen of Iowa. West Gaines Seed is a citizen of Texas. An actual

controversy exists which arises from damage to West Gaines Seed’s real and personal property in

Seminole, Texas. The matter in controversy exceeds $75,000, exclusive of interest and costs.




Original Complaint                                                                              Page 1
      Case 5:21-cv-00102-H Document 1 Filed 05/03/21                   Page 2 of 6 PageID 2



        4.      Venue is proper pursuant to 28 U.S.C. § 1391(b)(2), because a substantial part of the

events giving rise to this action occurred in this Court’s judicial district and the subject property is

located in this Court’s judicial district.

                                     FACTUAL BACKGROUND

        5.      Plaintiff and Defendant entered into an insurance contract identified as Policy

COP120931A (the “Policy”). The Policy covered, among other causes of loss, hail losses which

occurred during the coverage period. On May 3, 2019, the Property located at 1375 US Highway

62/180 West, Seminole, Texas 79360 was insured under the Policy.

        6.      On May 3, 2019, the Property was damaged due to a catastrophic hailstorm.

Plaintiff timely reported the loss and the parties agreed to resolve the amount of loss via the

contractual appraisal process. On September 22, 2020, Ryan Boswell with Nationwide sent a letter

acknowledging receipt of the appraisal award dated August 24, 2020. In Nationwide’s letter, it

attempted to repudiate the appraisal award and expressed the unilateral opinion that amounts

described in the award were pre-existing from prior to the Policy period.

        7.      The errors included in Defendant’s letter include, but are not limited to:

        a. Unlawful attempts to modify the appraisal award based upon alleged agreements with

             Plaintiff’s public adjuster; and,

        b. Unlawful attempts to assert that damage occurred on June 4, 2014, without reference

             to the agreed scope of damage from the prior claim.

        8.      On March 4, 2021, Plaintiff mailed to Defendant a demand letter pointing out the

flaws in Defendant’s methodology and demanding payment of the unpaid amounts for the

appraisal award. The letter included an itemized list and an engineering report which showed that

the amounts withheld by Nationwide were not for pre-existing damage.




Original Complaint                                                                                Page 2
      Case 5:21-cv-00102-H Document 1 Filed 05/03/21                  Page 3 of 6 PageID 3



                                         CAUSES OF ACTION

        9.       Breach of Contract. West Gaines Seed incorporates the allegations of paragraphs

5-8 the same as if fully set forth herein. West Gaines Seed and Nationwide entered into an insurance

contract identified as the Policy. West Gaines Seed complied with all provisions of the insurance

policy, including but not limited to payment of the premiums and timely notice of the loss. Nationwide

breached a material provision of the contract by refusing to pay replacement cost and liquidated

damages owed under the Policy after a Covered Cause of Loss and the issuance of a valid appraisal

award. West Gaines Seed was damaged by Nationwide’s breach.

        10.      Violations of the Texas Insurance Code.         West Gaines Seed incorporates the

allegations of paragraphs 5-8 the same as if fully set forth herein. Nationwide failed to, with good

faith, effectuate a prompt, fair, and equitable settlement of the claims when liability was reasonably

clear in violation of Texas Insurance Code Section 541.060. Specifically, Nationwide:

        a. Performed unfair methods of competition and unfair and deceptive acts or practices,

              including but not limited to:

                 1) Making untrue statements of material fact, including statements about the amount

                     of damage and coverage for damage;

                 2) Failing to state material facts necessary to make other statements made not

                     misleading, considering the circumstances under which the statements were made;

                 3) Making statements in a manner that would mislead a reasonably prudent person

                     to a false conclusion of a material fact;

                 4) Making a material misstatement of law; and

                 5) Failing to disclose a matter required by law to be disclosed.




Original Complaint                                                                              Page 3
      Case 5:21-cv-00102-H Document 1 Filed 05/03/21                     Page 4 of 6 PageID 4



        b. Failed to attempt in good faith to effectuate a prompt, fair, and equitable settlement of a

              claim with respect to which the insurer’s liability has become reasonably clear;

        c. Failed to promptly provide West Gaines Seed a reasonable explanation of the basis in the

              policy, in relation to the facts or applicable law, for the insurer’s denial of the claim and

              refusal to pay amounts contained in the appraisal award;

        d. Failed within the deadlines required under Texas Insurance Code chapter 542 and the

              Policy to affirm coverage of the claim and to pay the claim; and

        e. Refused to pay the claim without conducting a reasonable investigation with respect to

              the claim.

        11.       These Unfair Settlement Practices caused direct damages to West Gaines Seed,

including the loss of Policy benefits and independent injuries, which would not have been incurred

absent Nationwide’s delays and misrepresentations. West Gaines Seed is entitled to treble damages,

court costs, and its attorney’s fees pursuant to Texas Insurance Code section 541.152.

        12.       Further, Nationwide committed unfair settlement practices in violation of Texas

Insurance Code chapter 542, running from the earliest of its violations, by:

        a. Failing to, within 15 days (or 30 days for a surplus-lines insurer) of notice of the claim,

              request from West Gaines Seed all items, statements, and forms that Defendant reasonably

              believed would be required, including a sworn proof of loss (542.055);

        b. Failing to pay liquidated damages due within 5 business days (or 20 business days for a

              surplus-lines insurer) of receipt of the information necessary to pay the claim (542.057)

              which occurred on August 24, 2020; and

        c. Failing to pay the claim in whole within 75 days (90 days for a surplus-lines insurer) after

              notice of the claim (542.058).




Original Complaint                                                                                  Page 4
      Case 5:21-cv-00102-H Document 1 Filed 05/03/21                       Page 5 of 6 PageID 5



        13.        Under Texas Insurance Code 542.060, West Gaines Seed is entitled to a 10.5% per

annum penalty on the entirety of the amounts due under the Policy, starting at the earliest violation of

chapter 542 and running until the date of judgment, as well as its attorney’s fees and court costs.

                                           ATTORNEY’S FEES

        14.        Attorney’s Fees. As a result of Nationwide’s failure to pay the amounts due and

owing under the policy, West Gaines Seed retained the undersigned counsel. West Gaines Seed

agreed to pay the undersigned counsel a reasonable fee. West Gaines Seed is entitled to recover

reasonable and necessary attorney’s fees incurred in the prosecution of this action under Texas

Civil Practice & Remedies Code chapter 38 and Texas Insurance Code sections 541.152 and

542.060.

                                             JURY DEMAND
        15.        Jury Demand. West Gaines Seed demands a jury.

                                                  PRAYER

        16.        West Gaines Seed prays that Nationwide be cited to appear and answer herein and

upon hearing that West Gaines Seed recover judgment against Nationwide for the following:

              a.     Actual damages;

              b.     Attorney’s fees for services rendered and that are allowed by law;

              c.     Post-judgment interest and costs;

              d.     Treble damages and exemplary damages as allowed by law;

              e.     Penalties and interest as allowed by law; and

              f.     All other relief to which Plaintiff may show itself entitled in law or in equity.




Original Complaint                                                                                       Page 5
      Case 5:21-cv-00102-H Document 1 Filed 05/03/21   Page 6 of 6 PageID 6



                                          Respectfully Submitted,

                                          /s/ Benjamin D. Doyle
                                          BENJAMIN D. DOYLE
                                          State Bar No.: 24080865
                                          STOCKARD, JOHNSTON
                                          BROWN & NETARDUS, P.C.
                                          P.O. Box 3280
                                          Amarillo, Texas 79116-3280
                                          (806) 372-2202 - Telephone
                                          (806) 379-7799 - Fax
                                          bdoyle@sjblawfirm.com
                                          ATTORNEYS FOR PLAINTIFF




Original Complaint                                                        Page 6
